902 F.2d 44
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Fred F. GAMBLE, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 90-3089.
United States Court of Appeals, Federal Circuit.
April 12, 1990.

Before MARKEY, Chief Judge, PLAGER, Circuit Judge, and A. WALLACE TASHIMA, District Judge.*
PER CURIAM.

DECISION

1
Fred F. Gamble appeals from the Merit Systems Protection Board (board) decision, No. DC07528910403, dismissing for lack of jurisdiction.  We affirm.

OPINION

2
After careful review of the evidence presented to the board and the arguments presented here, we conclude that Mr. Gamble failed to meet his burden of coming forward with a nonfrivolous allegation of the involuntariness of his retirement.



*
 District Judge A. WALLACE TASHIMA of the Central District of California, sitting by designation